DETAILED ACTION
This is a first office action in response to application no.  17/061,800 filed on October 2, 2020 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmimaa et al. (US Patent Application Publication no. 2018/0167634).


determining an area of interest”); (iii) encoding the one or each region of interest at a first resolution (See Salminaa  [0017] “encoding at least part of the first region at a first resolution”); and (iv) encoding a base layer, wherein the base layer includes at least a portion of the video frame not contained within the or each region of interest (See Salminaa [0070]), at a second resolution (See Salminaa [0018]-[0019]); wherein the first resolution is higher than the second resolution (See Salminaa [0009] and [0111]).

As per claim 14, Salmimaa discloses a video encoding system comprising one or more processors (Salminaa Fig. 1, processor 56 and [0042]) configured to perform a set of operations including: (i) acquiring a video frame; (ii) selecting one or more region of interest within the video frame (See Salmimaa [0015], [0017] “determining an area of interest”); (iii) encoding the one or each region of interest at a first resolution (See Salminaa  [0017] “encoding at least part of the first region at a first resolution”) ; and (iv) encoding a base layer, wherein the base layer includes at least a portion of the video frame not contained within the or each region of interest (See Salminaa [0070]) , at a second resolution (See Salminaa [0018]-[0019]); wherein the first resolution is higher than the second resolution (See Salminaa [0009] and [0111]).

As per claims 16 and 19, Salmimaa discloses a video decoding system including one or more processors (See Salminaa Fig. 1, processor 56 and [0042]), and a video decoding method (See Salmimaa  [0019]), including the steps of: receiving an encoded video frame of a video stream (See Salmimaa [0017] and [0040]), the video frame comprising: one or more encoded region of interest  at a first resolution (See Salminaa  [0017]); an encoded base layer, at a second resolution (See Salmimaa [0015], [0017] determining an area of interest”), the first resolution being higher than the second resolution (See Salminaa [0009] and [0111]); decoding the or each encoded region of interest; decoding the encoded base layer (See Salminaa [0069]); and combining the decoded base layer and the decoded region(s) of interest to form a decoded video frame (See Salmimaa [0019]-[0020], and [0069]).

As per claim 3, Salmimaa further discloses acquiring video frames, as a video stream, and to repeat steps as claimed for all or a subset of the video frames (See Salmimaar [0087] and [0096]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 4-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salmimaa et al. (US Patent Application Publication no. 2018/0167634) in view of Boyce (US Patent Application Publication no. 2017/0347084).

Regarding claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1. 

However, Boyce teaches a video encoding system and method including downscaling the base layer, before it is encoded (See Boyce Fig. 7, items 708 and 710 and [0054], [0101]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing data of the claimed invention, would recognize the advantage of modifying Salmimaa to incorporate Boyce’s teachings to provide downscaling the base layer, before it is encoded.  The motivation for performing such a modification in Salmimaa is to be able to provide multilayer where additional layer will provide show more details.

As per claim 4, the combination of Salmimaa and Boyce further teaches transmitting the encoded base layer and encoded region of interest to a receiver (See Boyce [0087]).

As per claims 5-7 and 17-18, most of the limitations of these claims have been noted in the above rejection of claim 4. In addition, the combination of Salmimaa and Boyce further teaches transmitting the encoded/decoded base layer and encoded/decoded region(s) of interest to the receiver includes generating a composite canvas, the composite canvas being a single frame containing both the encoded base layer and the encoded region(s) of interest (See Boyce Fig. 7, step 716 (combining layers), [0024] and [0055]), transmitting data indicating the relative positions of the base layer and region(s) of interest within the composite canvas to the receiver (See Boyce [0055] and [0058]), wherein transmitting the encoded base layer and the encoded region(s) of interest to the receiver includes transmitting the encoded base layer and encoded region(s) of interest as separately encoded layers of a video stream, or as separate video streams (See Boyce [0031] and [0055]).



As per claim 9, the combination of Salmimaa and Boyce further teaches wherein encoding the region(s) of interest at the first resolution includes encoding a difference between the region(s) of interest and an upscaled version of the base layer (See Boyce [0031]).

As per claim 10, the combination of Salmimaa and Boyce further teaches wherein encoding the region(s) of interest at the first resolution includes extracting the region(s) of interest from the acquired video frame before encoding (See Salmimaa [0005] and [0017]).

As per claim 11, the combination of Salmimaa and Boyce further teaches wherein encoding the region(s) of interest at the first resolution includes: identifying the region(s) of interest within the video frame; and modifying the portion of the video frame outside of the region(s) of interest, so as to reduce the size of this potion once encoded (See Salmimaa [0089]).

As per claims 12-13, the combination of Salmimaa and Boyce further teaches wherein the video frame is pre-processed before the region selection (See pre-processor 322 of Fig. 5, and [0027]).

8.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salmimaa et al. (US Patent Application Publication no. 2018/0167634) in view of Pomeroy et al. (US Patent Application Publication no. 2016/0227228).


Regarding claim 15, most of the limitations of this claim have been noted in the above rejection of claim 14.
	It is noted that Salmimaa is silent about the encoding system including a security camera configured to obtain the video frame.
	However, Pomeroy teaches an encoding system including a security camera configured to obtain the video frame (See Pomeroy [0025] and [0033]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Salmimaa’s encoding system to incorporate the teaching of Pomeroy to include a security camera configured to obtain the video frame.  The motivation for performing such a modification in Salmimaa is to transmit the video footing of the video camera to a storage for later review/investigation.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sychev (US Patent Application Publication 2016/0014411) teaches method for determining predictor blocks for a spatially scalable video codec.
Jang et al. (US Patent Application Publication no. 2013/0322524) teaches rate control method for multi-layered video coding, and video encoding apparatus and video signal processing apparatus using the rate control method.
Park (US Patent Application Publication no. 2010/0200106) teaches video signal processing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424